 

 

IN THE UNITED STATES DISTRICT COURT —
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA ro 3:20-CR-269 |
v, cae 5 ms : Magistrate Judge Saporito.
THOMAS HARTLEY, |

Defendant

 

AND NOW, this 27% day of October, 2020, pursuant ts to the , Due
: Process Protections Act, IT Is HEREBY ORDERED THAT: Be
1.. The Court confirms the United States obligation to produce al all
| exculpatory evidence to the e defendant pursuant: to Brady v. Maryland,

873 U. S. 83 (1963) and its progeny, and orders it to do so. oe

2. Under Brady, the prosecutor must t produce material evidence i in
its possession, custody, or control favorable to the accused, which
imcludes both exculpatory evidence ‘and information which may impeach |
government witnesses when that evidence | is material either to guilt or

punishment.

 
og Bg

3. Failing to produce the material in a timely manner may result :
in consequences, including, but not limited to, exclusion of evidence,

adverse jury instructions, dismissal of charges, contempt proceedings,

 

or sanctions by the Court.

2 £ Lapenrte S2-
JOSEPH F. Sz ORITOAIR. |
United States Magistrate Judge

 
